DETAILED ACTION
	Response to Amendment
 The amendment filed on 05/18/2021 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains NEW subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Under close examination for claims 1, 9, and 17, the Applicant’s original filed specification and/or drawings fail to address the newly added limitations e.g., “the activity involving a motion of the user, the notification being received not as a result of the activity being performed,” or the like, and “determining whether the user will accept the analyzed at least one notification from the user mobile device based on the determined at least one personal preference setting associated with the determined user state and the identity of the sender” or the like. Furthermore, the phrase “not as a result” is nowhere to be found in the filed specification. Applicant fails to distinctly point out on the Remark & Argument Section where the amended limitations can be found. The Examiner respectfully request the Applicant to withdraw all the new matter added to the current examination.

	All dependent claims base on the rejected base claim is also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pub. 20170228784 A1) in view of Ma et al.  (US Pub. 20190130436 A1) in further view of Fan et al. (US Pub. 20120077467 A1).
	For claims 1, 9, and 17, Singh discloses (Figs. 1-9) a method for managing at least one notification received on a user mobile device, the method comprising: 
	determining a user state associated with a user (step 208, 508, or 700) [0050-53, 0084-85, 0116-117], the user state being indicative of an activity being performed when the at least one notification is received (determining a user preference, the user profile e.g. travel history, for the preference when the notification is received, steps 508-512) [0086, 0033-34, 0052, 0099, 0123], the activity involving a motion of the user (travel history) [0033, 0064], the notification being received not as a result of the activity being performed (Step 512 shows the notification based on the preference is independent of any activity) [0086, 0033-34, 0052, 0099, 0123]; 

receiving, on the user mobile device, the at least one notification (Step 210, 512) [0050-53, 0084-85];
analyzing the received at least one notification [0050-53, 0084-86]; 
determining whether the user will accept the analyzed at least one notification from the user mobile device based on the determined at least one personal preference setting associated with the determined user state (step 212, 514) [0050-53, 0084-86].
But Singh doesn’t explicitly discloses wherein a machine learning model is trained to learn one or more behavior patterns associated with the user based on a set of historical data associated with past notifications of the user and a user decision on the past notifications, 
wherein one or more recommendations are generated from the machine learning model; and 
automatically presenting, to the sender, at least one reply message to the analyzed at least one notification based on the one or more recommendations.
However, Ma discloses (Figs. 2-13) wherein a machine learning model is trained to learn one or more behavior patterns associated with the user based on a set of historical data associated with past notifications of the user and a user decision on the past notifications (Fig. 7) [0208, 0128, 0048], 
wherein one or more recommendations are generated from the machine learning model [0007, 0048, 0128, 0208]; and 

Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh and Ma to utilize smart networks to assist in sorting importation data, thus, improving system responsiveness. 
But Singh, as modified by Ma, doesn’t explicitly teach determining an identity of a sender of the at least one notification; 
determining whether the user will accept the analyzed at least one notification from the user mobile device based on the determined at least one personal preference setting associated with the determined user state and the identity of the sender.
However, Fan discloses (Figs. 3-9) determining an identity of a sender of the at least one notification [0101]; 
determining whether the user will accept the analyzed at least one notification from the user mobile device based on the determined at least one personal preference setting associated with the determined user state and the identity of the sender [0101];
Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh, Ma, and Fan to 

	Claims 9 and 17 differs from claim 1 only by the additional recitation of the following limitation which is also taught by Singh as modified by Ma, and Fan. Singh further discloses a computer system for managing at least one notification received on a user mobile device, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method [0005-7, 0140-141]. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2, 10, and 18, Singh, as modified by Ma, and Fan, discloses in response to determining the user would reject the analyzed at least one notification, muting the analyzed at least one notification (rejecting notification, canceling/silencing the notification for the event) [0051-0052].

	For claims 3, 11, and 19, Singh, as modified by Ma, and Fan, discloses in response to determining the user would accept the analyzed at least one notification, alerting the user of the analyzed at least one notification (accepting notification, informing the mobile user of the event) [0051-0052].


Claim 4-7, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pub. 20170228784 A1) in view of Ma et al.  (US Pub. 20190130436 A1) in further view of Fan et al. (US Pub. 20120077467 A1) in further view of Lee et al.  (US Pub. 20160094700 A1).

	For claims 4, 12, and 20, Singh, as modified by Ma, and Fan, discloses all limitations this claim depends on.
	But Singh, as modified by Ma, and Fan, doesn’t explicitly teach the following limitation taught by Lee. 
	Lee discloses (Fig. 3-18) determining the user state associated with the user, further comprises: collecting a plurality of real-time data associated with the user by utilizing at least one biometric sensor (240I) or at least one wearable device (102/101); and analyzing the collected plurality of real-time data associated with the user (Fig. 16) [0121, 0275-279].
Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh, Ma, Fan, and Lee to ensure important vital data can be used to assist user to improve critical decision making, thus, improving system efficiency. 

	For claims 5, and 13, Singh, as modified by Ma, Fan, and Lee. Lee further discloses (Fig. 3-18) analyzing the received at least one notification, further comprises: 
	determining a sender location in relation to a current user location (1405) [0254-258]. See motivation to combine the references form the above. 

	For claims 6, and 14, Singh, as modified by Ma, Fan, and Lee. Lee further discloses (Fig. 3-18) determining whether a context of the received at least one notification is urgent; 
	in response to determining that the context of the received at least one notification is urgent, alerting the user of the received at least one notification [0277-279, 0282-283]. See motivation to combine the references form the above.

	For claims 7, and 15, Singh, as modified by Ma, Fan, and Lee. Lee further discloses (Fig. 3-18) in response to determining that the context of the received at least one notification lacks urgency, comparing the previously provided personal preferences settings to determine whether the sender is rated as an important contact (step 1711, parent contact) [0294-295, 0282-283]; and 
	in response to determining that the sender is an important contact to the user, alerting the user of the received at least one notification (1713) [0295, 0282-283]. See motivation to combine the references form the above. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pub. 20170228784 A1) in view of Ma et al.  (US Pub. 20190130436 A1) in further view of Fan et al. (US Pub. 20120077467 A1) in further view of Lee et al.  (US Pub. 20160094700 A1) in further view of Oren (US. Pub. 20120115435 A1).
	For claims 8 and 16, Singh, as modified by Ma, Fan, and Lee, discloses all limitations this claim depends on.
	But Singh, as modified by Ma, Fan, and Lee, doesn’t explicitly each the following limitation taught by Oren. 
contact information) [0039-0042].
Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh, Ma, Fan, Lee and Oren to ensure important vital data can be prioritized for the user, thus, improving messaging system effectiveness. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180261247 A1; 20140094156 A1

Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Fan has been used for new ground of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642